           Case 5:19-cv-01407-LCB Document 10 Filed 11/05/19 Page 1 of 2                   FILED
                                                                                  2019 Nov-05 PM 01:21
                                                                                  U.S. DISTRICT COURT
                                                                                      N.D. OF ALABAMA
                      UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF ALABAMA
                         NORTHEASTERN DIVISION

DAPHNE BERRY,                               )
                                            )
      Plaintiff,                            )
                                            )
vs.                                         ) CASE NO. 5:19-cv-1407-LCB
                                            )
CRESTWOOD HEALTHCARE LP,                    )
ET AL,                                      )
                                            )
      Defendants.                           )

                              SCHEDULING ORDER

      This Scheduling Order supersedes any prior orders and governs further

proceedings in this action unless modified for good cause shown.

      1.       Pleadings and Parties: No causes of action, defenses, or parties may be

added after November 25, 2019. The provisions of Federal Rule of Civil Procedure

15(a) apply.

      2.       Discovery Cutoff: All discovery must be commenced in time to be

completed by August 5, 2020.

      3.       Dispositive Motions: All potentially dispositive motions, including

Daubert motions, must be filed by September 8, 2020. Movant must file any briefs

and supporting evidence with the motion for summary judgment in order for the

submission to be deemed timely. Nota bene: All potentially dispositive motions

must comply with all requirements of the Appendix attached to the “Initial

Order Governing All Further Proceedings” that was entered in this action.

      4.       Expert Testimony: Unless modified by court order for good cause

shown, the disclosures of expert witnesses — including a complete report under

Fed.R.Civ.P. 26(a)(2)(B) from any specially retained or employed expert — are due:
             Case 5:19-cv-01407-LCB Document 10 Filed 11/05/19 Page 2 of 2


                 From plaintiff by March 9, 2020.

                 From defendants by April 6, 2020.

        5.       Final Lists: Lists of trial witnesses and exhibits must be filed by

November 13, 2020. Any objections to such lists, including objections under Federal

Rule of Civil Procedure 26(a)(3), must be filed within fourteen days thereafter.

        6.       Trial: The parties shall be ready for trial by December, 2020.

        7.       Marking of Exhibits. Each party that anticipates offering as substantive

evidence as many as six (6) exhibits shall premark exhibits in advance of trial, using

exhibit labels and lists available from the Clerk of Court. By the time of trial, a copy

of the exhibit list shall be served and filed, with exhibits being made available for

inspection by opposing counsel. Presentation of evidence at trial will not ordinarily

be interrupted for opposing counsel to examine a document that has been so marked

and made available for inspection.

        Except as expressly modified by the above, the stipulations, limitations,

deadlines and other agreements set forth in the report of the parties shall apply in this

case.

        DONE and ORDERED this November 5, 2019.




                                           LILES C. BURKE
                                           U.S. DISTRICT JUDGE




                                             2
